CAMPBELL, Judge.
 We have considered all the evidence in the light most favorable to the plaintiff and hold that there was no error in the trial court’s granting the motion for directed verdict. As to the contributory negligence of the plaintiff driver, we hold that *421this case falls within the exception to Cutts v. Casey, 278 N.C. 390, 180 S.E. 2d 297 (1971), as outlined in Wyche v. Alexander, 15 N.C. App. 130, 189 S.E. 2d 608 (1972), and Price v. Conley, filed in the Court of Appeals on 17 April 1974, in that the granting of a directed verdict for the party with the burden of proof is permissible when the only evidence was plaintiff’s own evidence and defendant’s burden is met for him by the plaintiff. Compare with Brown v. R. R. Co. and Phillips v. R. R. Co., 276 N.C. 398, 172 S.E. 2d 502 (1970).
Affirmed.
Judges Morris and Vaughn concur.